      Case 2:19-cv-00726-ESW Document 96 Filed 01/31/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Morgan Howarth,                                 No. CV-19-00726-PHX-ESW
10                 Plaintiff,                        ORDER
11   v.
12   Ryan Patterson, et al.,
13                 Defendants.
14
15
16         The Court has considered Joint Motion to Modify Scheduling Order (First Request)
17   (Doc. 95) and Plaintiff’s Advisory to the Court Regarding Modification of the Scheduling
18   Order (Doc. 94).
19         IT IS ORDERED granting the Joint Motion to Modify Scheduling Order (Doc. 95).
20         IT IS FURTHER ORDERED extending the Court’s deadlines set forth in its Order
21   issued April 23, 2019 (Doc. 37) as follows:
22         Mandatory Initial Discovery Pilot Project responses   March 20, 2020
23         Final supplementations to MIDP                        August 10, 2020
24         All discovery                                         November 10, 2020
25         Plaintiff’s expert disclosures                        May 23, 2020
26         Defendant’s expert disclosures                        June 23, 2020
27         Rebuttal expert disclosures                           August 23, 2020
28         Expert depositions                                    September 15, 2020
     Case 2:19-cv-00726-ESW Document 96 Filed 01/31/20 Page 2 of 2



 1       Dispositive motions                                  November 18, 2020
 2       Settlement discussions                               June 30, 2020
 3       Dated this 30th day of January, 2020.
 4
 5
 6                                                Honorable Eileen S. Willett
 7                                                United States Magistrate Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -2-
